Citation Nr: 0811933	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  07-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1969 to January 
1972, June 1975 to November 1981, and July 2000 to September 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 30 
percent disability rating, effective from January 17, 2006.  



FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
characterized by a social and occupational impairment that 
causes occasional decrease in overall functioning due to 
intrusive thoughts, self-isolation, difficulty concentrating, 
a history of difficulty maintaining employment, 
hypervigilance, and increased startle response.  The veteran 
is able to maintain good personal hygiene, his communication 
is good, and he does not have panic attacks.  He has 
maintained the same job for three years, and he reports 
improvement in his ability to concentrate and in his 
relationship with his wife.  



CONCLUSION OF LAW

The schedular criteria for an initial disability rating in 
excess of 30 percent for service-connected post-traumatic 
stress disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the unfavorable decision on 
a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in May 2006 which fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also specifically asked 
to provide to provide any evidence in his possession that 
pertains to his claim.  The May 2006 letter also informed the 
veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from zero percent (noncompensable) to as much as 
100 percent (depending on the disability involved), based 
upon the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.  

The Board notes that the VCAA duty to notify has not been 
satisfied with respect to the additional requirements for an 
increased-compensation claim recently delineated by the Court 
in Vazquez-Flores, supra.  The Board finds, however, that the 
notice error did not affect the essential fairness of the 
adjudication because the May 2006 letter, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice error non-
prejudicial.  

While the May 2006 letter did not specifically conform to the 
requirements provided in Vazquez-Flores, supra, the veteran 
was advised of his opportunities to submit additional 
evidence and was informed that, at a minimum, he needed to 
submit evidence showing that his service-connected disability 
had increased in severity.  Subsequently, a November 2006 SOC 
and January 2007 SSOC notified the veteran of the evidence 
that had been received in support of his claim and provided 
him with yet an additional 60 days to submit more evidence in 
support of his increased rating claim.  The SOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected PTSD, and 
provided the reasons why his claim was being denied.  

Moreover, this is a case in which the veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court held that, in 
cases where service connection has been granted and an 
initial disability rating has been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the RO's decision and the present 
Board decision did not affect the essential fairness of the 
adjudication, and rendered any notice error non-prejudicial.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from January to June 
2006, which represents all of the mental health treatment the 
veteran has received since separation from service.  The 
veteran was also afforded a VA examination in May 2006 in 
conjunction with his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Under the rating criteria, PTSD is evaluated under a general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411 (2007).  The veteran is currently rated as 30 percent 
disabled under the general rating formula.  A 30 percent 
rating is warranted where there is an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  

Under DC 9411, a 50 percent rating is warranted where there 
is an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereo-
typed speech, panic attacks more than once a week, difficulty 
in understanding complex commands, impairment of short and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental 
health - illness.  See Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is 
defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as indicating moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995).

Service connection for PTSD was established in July 2006, and 
the RO assigned a 30 percent disability rating pursuant to 
38 C.F.R. § 4.130, DC 9411, effective January 17, 2006.  In 
making its decision, the RO considered VA outpatient 
treatment records and findings from a May 2006 VA 
examination, which it determined warranted no more than a 30 
percent rating.  

The veteran has asserted that his service-connected PTSD 
warrants at least a 50 percent rating, due to a serious 
impairment in his social and occupational functioning.  After 
carefully considering the evidence of record, the Board finds 
the preponderance of the evidence is against the grant of a 
disability rating higher than 30 percent for service-
connected PTSD.  

The competent evidence of record shows the veteran's service-
connected PTSD is primarily manifested by intrusive thoughts 
about his service in Vietnam, self-isolation, difficulty 
concentrating, and a history of difficulty with maintaining 
employment.  The evidence also shows the veteran has 
hypervigilance and increased startle response.  See VA 
outpatient treatment records from January to June 2006; May 
2006 VA examination report.  

The evidence of record consistently shows the veteran's self-
care and personal hygiene are good and that he is alert and 
oriented to time, person, place, and date.  His speech is 
consistently described as spontaneous, with regular to 
moderate rate, volume, and speed, and his thought process is 
described as goal-directed.  He has consistently denied 
experiencing audio or visual hallucinations, suicidal or 
homicidal ideation, delusions, manic episodes, or panic 
attacks.  He also denied currently having flashbacks, 
although he reported having some in the past.  The veteran's 
depression has been described as mild.  In this regard, the 
Board notes that, at the May 2006 VA examination, he reported 
feeling down occasionally for brief periods but denied having 
sustained depression.  His anxiety has also been described as 
mild to moderate, as he has reported that he is always on 
alert and has excessive worry.  

The veteran's mood and affect have generally been described 
as good, but his mood has also been occasionally described as 
euthymic and slightly depressed, especially when discussing 
his experiences in Vietnam.  Similarly, his judgment and 
insight are generally described as good, but have also been 
described as fair.  See VA outpatient treatment records dated 
January to June 2006.  The veteran has also reported that he 
has memory problems, which the veteran's wife has confirmed 
as she reports the veteran has forgotten her birthday and 
other things.  See December 2006 lay statement from L.W.  

As to the veteran's social functioning, the Board notes he 
has reported that he avoids crowds and does not have any 
friends.  At the May 2006 VA examination, he reported having 
difficulty being emotionally close to others, including his 
family.  In this regard, the Board notes the veteran has been 
married for 32 years and has fairly consistently reported 
having a good relationship with his wife and family.  See VA 
outpatient treatment records dated January to June 2006.  
However, the veteran's wife's December 2006 lay statement 
describes how the veteran's self-isolation has created 
problems with his interaction with her and other family 
members.  The veteran's wife also confirmed that the veteran 
did not have any friends outside of his family, except for 
one long standing friendship with a former co-worker.  

With respect to occupational functioning, as noted, the 
veteran has described a long-standing history of problems 
maintaining employment.  At the May 2006 VA examination, he 
reported that he had been terminated from his last nine jobs 
due to poor performance and lack of attention at work.  He 
also reported that his intrusive memories occur twice a week 
and interfere with work.  In this regard, the veteran has 
reported that, although he enjoys his job, he does not feel 
it is of much importance compared to his life experiences in 
combat.  See February 2006 VA outpatient treatment record; 
May 2006 VA examination report.  However, the evidence also 
shows the veteran has maintained employment at the same place 
since 2003, and, although he has reported being concerned 
that his difficulty focusing may cause problems, there is no 
evidence showing this has occurred.  In addition, the VA 
outpatient treatment records show he has reported that his 
work performance has improved because he is able to 
concentrate better with his medication.  See April and June 
2006 VA outpatient treatment records.  

Based on the foregoing, the Board concludes that the 
veteran's service-connected PTSD more nearly approximates the 
level of disability contemplated by the 30 percent rating 
under DC 9411.  The evidence shows that the veteran's PTSD is 
clearly manifested by an occupational and social impairment, 
but the Board finds his impairment results in no more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational and social 
tasks.  In making this determination, the Board notes the 
evidence shows the veteran is able to function 
satisfactorily, as he maintains good hygiene, has good 
communication, and does not have a significant cognitive 
impairment.  The evidence does show the veteran's social 
isolation, intrusive thoughts, and difficulty concentrating 
affect his social and occupational functioning.  In 
evaluating the evidence, however, the Board notes the veteran 
has remained married for 32 years, and has maintained the 
same job for the past three years.  While the evidence shows 
the veteran's PTSD symptoms have negatively impacted his 
social relationships, including with his family, and have 
affected his ability to sustain employment at the same place, 
the Board finds probative that, despite his PTSD symptoms, 
the veteran has fairly consistently reported having a good 
relationship with his wife and family and has maintained the 
same job throughout the pendency of this claim and appeal, 
and for the past three years.  

With respect to the specifically enumerated symptomatology 
contemplated for the 50 percent evaluation under DC 9411, 
review of the evidence shows the veteran has not reported 
having panic attacks more than once a week and his speech has 
been consistently normal.  He has reported having impaired 
abstract thinking, but there is no objective evidence of this 
in the record, and the Board does not consider abstract 
thinking to be the type of symptom that a layperson is 
competent to diagnose.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In addition, although there is 
evidence showing the veteran has impaired memory and judgment 
and has fluctuations in motivation and mood, the Board finds 
the evidence does not reflect that the occurrence and 
severity of these symptoms are sufficient to warrant a rating 
higher than 30 percent.  Moreover, while the evidence may 
show the veteran has a history of significant problems 
establishing and maintaining effective work and social 
relationships, the evidence shows that, during the appeal 
period, the veteran has maintained employment and described 
improvement in his work performance and relationship with his 
wife.  

As a result, the Board finds that the veteran's service-
connected PTSD is manifested by an occupational and social 
impairment with an occasional decrease in overall 
functioning, and, thus, warrants no more than a 30 percent 
disability evaluation under DC 9411.  

The Board does note the evidentiary record contains GAF 
scores ranging from 40 to 60, with a score of 50 assigned at 
the May 2006 VA examination, which denotes serious symptoms 
or any serious impairment in social or occupational 
functioning.  The Board again notes that the evidence shows 
the veteran has social and occupational impairment.  However, 
in making the above determination, the Board finds it 
probative that he has not demonstrated many of the symptoms 
listed in the rating criteria for a 50 percent rating under 
DC 9411, or the majority of the symptoms listed in the GAF 
scale for serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting, and unable to keep 
a job).  The Board is aware that the symptoms listed under 
the 50 percent rating and in the GAF scale are essentially 
examples of the type and degree of symptoms for that 
evaluation, and that the veteran need not demonstrate those 
exact symptoms to warrant a 50 percent evaluation.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the 
Board finds the record does not show that the veteran has 
manifested symptoms which equal or more nearly approximate 
the criteria for a 50 percent rating.  

Likewise, it is clear that neither a 70 percent nor a 100 
percent rating is warranted in this case, because there is no 
evidence that the veteran has significant deficiencies in 
most areas manifested by any of the symptoms listed for the 
70 percent rating, or that he has total social and 
occupational impairment as contemplated by the criteria for a 
100 percent rating.  

The Board has considered the veteran's service-connected PTSD 
under all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  However, after careful review of the 
available diagnostic codes and the medical evidence of 
record, the Board finds there are no other diagnostic codes 
which provide a basis to assign an evaluation higher than the 
30 percent rating currently assigned.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected PTSD, as the 
Court indicated can be done in this type of case.  However, 
upon reviewing the longitudinal record in this case, we find 
that, at no time since the filing of the veteran's claim for 
service connection, in January 2006, has his service-
connected PTSD been more or less disabling than as currently 
rated under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 30 percent for service-connected PTSD, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for service-connected PTSD is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


